Citation Nr: 1734584	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for hypertension.  The Veteran filed a timely notice of disagreement (NOD) in September 2010. 

In October 2014, the Board remanded the case so that the Veteran could be afforded a hearing.  In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In February 2016, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran has also filed a claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  In February 2016, the Board remanded the claim so that the RO could issue the Veteran a statement of the case (SOC).  The Board notes that the Veteran has requested a hearing on the matter, which is pending.  As the Veteran has not yet been afforded his hearing, this claim is not yet ripe for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDING OF FACT

The probative evidence of record does not reflect that the Veteran's hypertension had its onset in service or manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and Social Security Administration records have been obtained and associated with the claims file.  To the extent that some private treatment records have been reportedly destroyed, the Board finds that remand is not warranted, as this would be futile and only serve to further delay the Veteran's claims on appeal.  The Veteran was afforded a VA examination in March 2016.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records and medical literature were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his hypertension.  Specifically, he states that he was diagnosed with and began taking medication for hypertension while in service.  The Veteran is currently diagnosed with hypertension.  See VA treatment records.

The Veteran's January 1974 entrance examination reflects that he reported that he did not have heart trouble or high or low blood pressure.  On objective examination, the examiner found the Veteran's heart and vascular system normal, and blood pressure was recorded as 130/78.  A March 1974 service treatment record reflects that the Veteran's blood pressure was 112/68.  In July 1975, the Veteran reported on a dental examination that he had not been told by a physician that he had high blood pressure and he reported he was not taking medications at that time.  On his December 1976 and May 1977 separation examinations, the Veteran reported that he did not have heart trouble or high or low blood pressure.  On objective examination, the examiner found the Veteran's heart and vascular system to be normal, and blood pressures were recorded as 122/80 and 110/64.  

The Board notes that the Veteran contends that his service treatment records are incomplete.  However, the Board has previously found, and continues to find, that his service treatment records appear complete because they cover the Veteran's entire period of service and there is nothing in the service treatment records to indicate that additional records are outstanding.  

The Veteran testified that sometime around 1974 or 1975, he began to notice dizziness and headaches and that he was diagnosed by his primary care physician with hypertension in 1975.  The Veteran stated that he informed sick bay of his hypertension diagnosis and that they would take his blood pressure when he went.  The Veteran states that he has had hypertension and taken medication for it ever since service.  The Veteran attempted to obtain his medical records from his primary care physician; however, the doctor is no longer in practice and the medical records were destroyed.  The Veteran reported that he saw his primary care physician until 2004, when he then switched his care to the VA.  See July 2015 hearing testimony.  

The Veteran was afforded a VA examination in March 2016.  The examiner noted the Veteran's report that he was diagnosed with hypertension in service, about 1975, and that he was treated with furosemide.  The Veteran reported that since service, he has continued to take diuretics to control his blood pressure.  However, the examiner found that there were no medical records documenting treatment for hypertension while in service and no elevated blood pressure readings found among service treatment records, and noted that it appeared the Veteran's service treatment records were complete.  The examiner noted that the Veteran completed questionnaires for both entrance and separation, and that the Veteran did not claim hypertension on either, nor did the examiners diagnose the Veteran with hypertension.  The Veteran's blood pressure reading on separation was 122/80, which the examiner noted does not meet the criteria for a diagnosis of hypertension, nor did any other in-service blood pressure readings meet the criteria.  The examiner further noted that there was no evidence that the Veteran was treated with diuretics during service.  The examiner found that there was no medical evidence that the Veteran developed hypertension within a year of discharge and that to provide an opinion as to onset would require speculation, but noted that there was no elevation of his blood pressure to suggest the soon onset of hypertension.  Similarly, there was no medical evidence to suggest that the Veteran developed hypertension related to any injury in service and that the Veteran had not provided evidence of a diagnosis of hypertension prior to 2003, his first visit with the VA.  Thus, the VA examiner found that the Veteran's hypertension was less likely than not incurred in or caused by service.

First, the Board acknowledges that the Veteran has consistently reported that his hypertension was diagnosed during service.  However, ultimately, the Board finds it most probative that no blood pressure complaints or hypertension diagnoses were noted upon the Veteran's separation examinations in December 1976 and May 1977.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  The Veteran's blood pressure taken upon entrance, during service, and at separation do not meet the criteria for a diagnosis of hypertension.  The Veteran's service treatment records document a number of complaints and treatments during service but are silent with regards complaints of or treatment for hypertension, or being prescribed diuretics to control hypertension.   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the medical evidence of record reflects normal blood pressure readings during service, and the Veteran's service treatment records are silent for any complaints of or treatment for hypertension, the Board gives significantly less weight to the Veteran's statements in comparison to the medical evidence of record. 

Therefore, the Board finds that continuity of symptoms dating in service and since service have not been established.  The Board also finds that there is no competent medical evidence of record relating the Veteran's currently diagnosed hypertension to the Veteran's period of service.  The Board notes that the Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed hypertension disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


